Matter of Camellia R. W. (Anonymous) v Ann M. (Anonymous) (2015 NY Slip Op 09110)





Matter of Camellia R. W. (Anonymous) v Ann M. (Anonymous)


2015 NY Slip Op 09110


Decided on December 9, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
BETSY BARROS, JJ.


2014-06948
 (Docket No. N-22909-10)

[*1]In the Matter of Camellia R. W. (Anonymous). Administration for Children's Services, petitioner- respondent; 
vAnn M. (Anonymous), respondent-appellant, et al., respondent.


Joseph J. Nivin, Jamaica, N.Y., for respondent-appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Fay Ng and Ronald E. Sternberg of counsel), for petitioner-respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Claire V. Merkine of counsel), for attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Queens County (Margaret P. McGowan, J.), dated June 10, 2014. The order denied the mother's motion to vacate an order of fact-finding and disposition of that court dated February 24, 2014, which, upon her failure to appear at a fact-finding hearing and after an inquest, inter alia, found that she neglected the subject child.
ORDERED that the order dated June 10, 2014, is affirmed, without costs or disbursements.
The petitioner commenced this proceeding pursuant to Family Court Act article 10 alleging, inter alia, that the mother neglected the subject child. In support of her motion to vacate the order of fact-finding and disposition, which was entered upon her failure to appear at the fact-finding hearing and after an inquest, the mother submitted an affidavit in which she denied her diagnosed mental illness and that she was not compliant with her medication and treatment. This conclusory affidavit, without more, was insufficient to establish a potentially meritorious defense to the petition alleging that she neglected the subject child (see Matter of Raphanello J.N.L.L. [Rasheem L.], 119 AD3d 580, 580-581; Matter of Jenna C. [Omisa C.], 81 AD3d 941, 942). Accordingly, there is no basis to disturb the Family Court's denial of the mother's motion to vacate the order of fact-finding and disposition (see Family Ct Act § 1042; Matter of Mark W. [Juanita W.], 107 AD3d 816, 817-818).
DILLON, J.P., AUSTIN, ROMAN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court